Appellant was convicted in the District Court of Collin County of the offense of theft of property of the value of more than fifty dollars, and his punishment fixed at confinement in the penitentiary for two years.
The record is before us without a statement of facts or bill of exceptions. There are some questions raised by special charges which were refused, and in the motion for new trial, the correctness of which we can not determine because of the absence of a statement of facts. We have examined the indictment and the charge of the court, which seem to be in conformity with law, and finding no error in the record calling for a reversal an affirmance is ordered.
Affirmed.